Citation Nr: 1608353	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-24 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a compensable rating for a left varicocele.

2. Entitlement to a higher rating for a low back disability, rated 20 percent disabling.  

3. Entitlement to service connection for fibromyalgia.  

4. Whether new and material evidence has been presented to reopen a claim for service connection for a psychiatric disability, including as secondary to service-connected disability.

5.  Entitlement to service connection for a psychiatric disability, including as secondary to service-connected disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973 and from January 1995 to May 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The claim for a higher rating for low back disability, the claim for service connection for fibromyalgia, the claim for TDIU, and the reopened claim for service connection for a psychiatric disability are addressed in the REMAND that follows the ORDER section of this decision.  


FINDINGS OF FACT

1. In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his authorized representative that he wished to withdraw his appeal of the claim for a compensable evaluation for a left varicocele. 
2. Entitlement to service connection for a psychiatric disability was denied by a Board decision in February 1980.  

3. The evidence received since the February 1980 Board decision is new and relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1. Criteria for withdrawal of the appeal of the claim for a compensable evaluation for a left varicocele have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The February 1980 Board decision is final.  38 U.S.C. § 4004(b) (1976), 38 C.F.R. § 19.104 (1979); currently, 38 U.S.C.A. § 7105(b) (West 2014), 38 C.F.R. § 20.1100 (2015).

3. New and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

As explained below, the evidence currently of record is sufficient to reopen the claim for service connection for a psychiatric disability.  Therefore, no further development is required before the Board decides the claim to reopen.

Also as explained below, the Veteran has withdrawn his appeal of his claim for a compensable evaluation for a left varicocele.  Hence, the appeal no longer exists, the Board is without jurisdiction, and no development of that claim is required.  See 38 U.S.C.A. § 7104 (West 2014) (jurisdiction of the Board).  


II.  Dismissal of Left Varicocele Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, as the Veteran's authorized representative informed in an appellate brief submitted in September 2015, the Veteran has withdrawn this appeal of the claim for a compensable evaluation for his service-connected left varicocele.  Hence, there remains no allegation of error of fact or law for appellate consideration as to that claim.  Accordingly, the Board does not have jurisdiction to review the appealed claim for a compensable evaluation for a left varicocele, and it must be dismissed.


III. New and Material Evidence to Reopen a Claim for Service
Connection for a Psychiatric Disability

A. Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992); Meyer v. Brown, 9 Vet. App. 425, 429   (1996); King v. Brown, 5 Vet. App. 19, 21   (1993). 



B. Factual Background and Analysis

The Veteran's claim for service connection for a psychiatric disability was last finally denied by the Board in a February 1980 decision.  The Veteran had then claimed entitlement to service connection as secondary to service-connected left varicocele.  The Board denied the claim based on a psychiatric disability ("nervous disorder") not being present in service, and the absence of a relationship between service-connected left varicocele and a psychiatric disability.  That decision is final.  38 U.S.C. § 4004(b) (1976), 38 C.F.R. § 19.104 (1979); currently, 38 U.S.C.A. § 7105(b) (West 2014), 38 C.F.R. § 20.1100 (2015).

Subsequent to that February 1980 decision, the RO by a September 2011 rating decision granted service connection for a low back disability effective December 7, 2010.  The Veteran has subsequently claimed entitlement to service connection for a psychiatric disability as secondary to this now service-connected low back disability.  Evidence added to the record has included private evaluations from a neurosurgeon in June 2010 indicating the presence of degenerative low back conditions as well as "depressive neurosis with anxiety," and a somewhat illegible report by psychosocial clinician in December 2010 indicating a link between the Veteran's low back disability and his depression.  

This medical evidence relating claimed psychiatric disability to service-connected low back disability is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence is new and material, and reopening of the claim for service connection for a psychiatric disability is in order. 


ORDER

The appeal of the claim for a compensable evaluation for a left varicocele is dismissed. 

New and material evidence having been received, reopening of the claim for service connection for a psychiatric disability is granted.  


REMAND

Evidence presented in the course of appeal warrants additional development, inclusive of VA examinations to address the current severity of the Veteran's low back disability and questions of secondary causation or aggravation of claimed psychiatric disability and fibromyalgia by service-connected low back disability.  


In a September 2015 appellate brief, the Veteran's representative has argued that VA examination findings support entitlement to at least a 60 percent rating for the Veteran's back disability including based on intervertebral disc syndrome and radiculopathy.  The representative also then argued that service connection for psychiatric disability was warranted with at least a 50 percent rating assigned, and, in effect, that a total disability rating based on unemployability due to service-connected disabilities (TDIU) should be considered based on the Veteran's disabilities the subject of appeal.  

The representative also asserted that VA should "provide guidance" on the applicability of TDIU to the Veteran's case.  The Board considers additional notice on the issue of entitlement to TDIU to be warranted because the claim for TDIU has been raised by the record.  At the least, the Veteran's claim for a higher rating for low back disability is intertwined with the question of entitlement to TDIU, and hence must be the subject or remand.  See Harris v. Derwinski, 1 Vet.App. 180 (1991).

A brief review of medical evidence of record follows, informing of additional development still required in furtherance of the appealed claims.  

In a February 2010 evaluation, a private psychiatrist, D.M.S., M.D., diagnosed "mood disorder induced by physical condition and unemployment."  
In a June 2010 evaluation, a private neurosurgeon, J.L.V.D., M.D., addressed the Veteran's low back and radiculopathy/neuropathy in the lower extremities.  

In a March 2011 report, a private physician, M.E.C.S., M.D., opined that the Veteran's multiple disorders, including "chronic pain syndrome (fibromyalgia)," spine disabilities, osteoarthritis, depression, anxiety disorder, and gastroesophageal reflux disease (GERD) were "degenerative and progressive" for which she did not expect "cure nor considerable improvement."  She then opined that the Veteran will never be able to return to work.  She did not, however, specify which disorders she believed precluded further employment.  

In an August 2011 report, a private consulting nurse practitioner, K.F., R.N., reviewed available records and assessed that as a result of back disability and fibromyalgia the Veteran had "constant pain over the whole back with radiation to all four extremities."  She further concluded that the Veteran would be unable "to work a full shift" because of constant pain over the back and all four extremities.  

In an October 2012 report, a private physician, N.A.O.V., M.D., reported that the Veteran's back disability was progressively worsening, and suggested that it was likely that his psychiatric disability and his fibromyalgia had been aggravated by his back disability.  

In a December 2012 report, the private physician M.E.C.S., M.D., submitted a report finding fibromyalgia based on "clinical parameters."

Upon an August 2011 VA examination of the spine, the examiner noted an antalgic gait, some reduced range of motion of the spine, some radiculopathic symptoms, and the Veteran's report of progressive worsening of the low back condition.  The Veteran further reported low back pain aggravated by activities including lifting, bending, and prolonged sitting, standing, or walking.  Treatments included periodic chiropractic treatment, a TENS unit every other night, spinal blocks, and steroidal injections; these provided partial relief.  The examiner noted that the Veteran was claiming a higher evaluation and unemployability.  

At an October 2011 VA psychiatric examination the Veteran endorsed a number of psychiatric symptoms, and he attributed his alcohol use to depression/sadness due to his back disability.  The examiner noted absence of evidence of psychiatric conditions in service or within a year of service.  The examiner also found no relationship between either service or any physical condition and the neuropsychiatric condition diagnosed as depression in 2009 and for which the Veteran had received care since that time.  

A VA examiner in December 2012 concluded that the Veteran's service-connected low back disability and left varicocele, taken together, resulted in moderate impairment in capacity to perform substantially gainful work, and would not preclude such activity.  The examiner explained that these disabilities did not preclude light semi-sedentary work, so long as prolonged standing or walking or lifting or carrying over 20 pounds was not required.  This December 2012 opinion somewhat contrasts a prior VA examiner's conclusion in a November 2012 examination, that the Veteran's low back disability would not preclude part-time sedentary work.  

The Veteran was afforded another VA examination in November 2013 to address back disabilities.  However, while the examiner found that the Veteran had pain limiting range of motion and that range of motion of the spine was significantly limited, the examiner also reviewed recent scans not reflecting more than mild changes.  The examiner reported that the Veteran's low back disability resulted in "difficulty walking, standing, sitting, or climbing." However, the examiner noted, "As the [Veteran] is having a flare today and unable to do repetition [range of motion], it would be only [with] resort to speculation to report the additional [range of motion] limitation due to pain, during the flare at this time."

It appears from the record that the Veteran suffers from significant work impairment including due to physical and mental disability.  Ultimately, the October 2011, November 2012, December 2012, and November 2013 VA examinations fail to provide an adequate evaluation of the Veteran's low back disability by not addressing private records suggesting involvement of fibromyalgia which, taken together with the low back disability, may be preclusive of substantially gainful employment.  Because the low back disability for which an increased rating is claimed and the fibromyalgia for which service connection is claimed are intertwined, both disability claims must be remanded, including to better ascertain the impact on functioning of each, and whether their impacts can or should be differentiated.  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).  Thus, a further examination is in order to address both these claimed disabilities.  

The Veteran was afforded VA examinations in October 2011 and November 2012 addressing the likelihood that his depressive disorder is causally linked to service or to his service-connected low back disability.  The October 2011 examiner opined that the Veteran's diagnosed depressive disorder was unrelated to service because there was no evidence of complaints, findings, or treatment prior to service, in service, or within the first post-service year, with psychiatric care not sought until 2009.  Ultimately, the Board does not find these rationales to provide sufficient support for the absence of a link to service.  The Veteran's own statements may serve to support such a link or onset in service, and were not considered by the examiner in her rationale.  

Additionally, the rationale provided by the November 2012 examiner to support the conclusion that it was not at least as likely as not that the depressive disorder was causally linked to the low back disability appears to rather support a causal link, or at least fails to support the contrary.  The November 2012 examiner's rationale is as follows:

There is no prior history of mental symptomatology or social dysfunction prior to bulging disc.  Veteran's depressive disorder, NOS, is very mild, stable and responding to treatment.  

Remand of the psychiatric disability claim is thus also warranted for an examination addressing the likelihood of service-connected back disability either causing or aggravating the psychiatric disability.  

Relevant to the TDIU question, an August 2010 Social Security Administration (SSA) report also noted that the Veteran's service records informed that his service duties included work as a telecommunications manager, which required supervisory duties as well as tasks to repair and install radars, computers, transmitters, and other electronic devices.  The report concluded that the Veteran had a narrow range of residual physical functional capacity for light work, that his work experience was not transferrable, and that he would not be able to perform his former work.  The report concluded that the Veteran was vocationally disabled for Social Security purposes.  

Upon remand, the examiners must address whether service-connected disabilities are preclusive of substantially gainful employment, including consideration of past military and private work experience.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran all required notice in response to the claim for TDIU based on disabilities the subject of appeal.  

2. Obtain relevant and ongoing VA and private treatment records related to the Veteran's claims.  If any records are unavailable, the record should reflect this and the Veteran should be notified.  

3. Request that the Veteran provide a history of employment including duties performed and duration of employment.  

4. Once the record is developed to the extent possible, in coordination with the Veteran, a VA examination should be conducted during a flare-up of the Veteran's low back disability, if feasible.  The examination should be conducted by a physician with sufficient expertise to address the nature and severity of the Veteran's low back disability including any radiculopathy, and to address the nature and etiology as potentially related to low back disability of any fibromyalgia present during the period of the Veteran's fibromyalgia claim.  The record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.

The examiner should consider the Veteran's statements as well as past medical records, inclusive of VA examinations and VA and private medical records.  

The examiner must address any radiculopathy associated with low back disability, and impacts of the low back disability and radicular symptoms on capacity for substantially gainful employment.  

The examiner's evaluation should include an assessment of the functional impairment and impact on capacity for employment during periods of flare-up of disability.  The frequency and duration of any flare-ups should be addressed.

Based on review of the record and examination of the Veteran, for any fibromyalgia present during the period of claim, the examiner should state a medical opinion whether it is at least as likely as not (50 percent or better probability) that the fibromyalgia was caused or permanently increased in severity beyond its natural course by the Veteran's low back disability.  

The examiner should also address the functional effects of all service-connected disabilities (alone or in combination) on the Veteran's ability to secure or follow a substantially gainful occupation.  When addressing the functional effects the examiner must not consider the Veteran's age or any non-service connected disabilities.
If the examiner finds fibromyalgia not caused or aggravated by the Veteran's low back disability, then, if feasible, the examiner should differentiate the symptoms and impairment due to the low back disability from that due to the fibromyalgia.  If this differentiation is not feasible, the examiner should so state.

The rationale for each opinion expressed must also be provided.

5. Thereafter, the Veteran also should be afforded a VA examination by a psychiatrist or psychologist, who has not previously addressed the Veteran's psychiatric disability claim.  The record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should consider the Veteran's statement as well as past medical records, inclusive of VA examinations and VA and private medical records.  

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim. 

With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative for any diagnoses psychiatric disability, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the disability was caused or permanently worsened beyond its natural course by a service-connected disability.  A list of the Veteran's service-connected disabilities should be provided to the examiner.  

The rationale for each opinion expressed must also be provided.  

6.  If the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met, the RO must refer the claim for TDIU to the Director of Compensation for consideration of an extraschedular rating for TDIU under 38 C.F.R. § 4.16(b).

7.  Thereafter, the RO or the AMC should readjudicate the Veteran's claims. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an appropriate opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket. It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


